Citation Nr: 0110091	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. Jose A. Juarbe


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.  His claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an October 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, which 
denied the benefit sought on appeal.


REMAND

The veteran has requested service connection for post-
traumatic stress disorder (PTSD), asserting that he was a 
combat infantryman during the Korean War.  He avers that he 
witnessed a childhood friend by the name of Pizarro or 
Rodriguez die in combat, and that he has felt guilt ever 
since that time for not being able to assist his friend.  The 
veteran has not, however, submitted detailed information 
regarding the date and location of his friend's death.  

Although the veteran's service records show that he had a 
military occupational specialty in light weapons infantry and 
that he was attached to an infantry unit, those records do 
not show that he was involved in combat.  Specifically, the 
veteran received the National Defense Service Medal, the 
United Nations Service Medal, and the Korean Service Medal, 
but was not awarded a Combat Infantryman Badge.  Furthermore, 
the National Personnel Records Center reported that they are 
unable to reconstruct the veteran's personnel file, and there 
is no indication in the service medical records of the 
veteran having been seen for combat-related injuries and/or 
illnesses.

The veteran's post-service medical treatment records show 
several visits to the VA psychiatric clinic from November 
1999 through January 2001, with treatment for PTSD.  However, 
VA examinations performed in January 1996 and July 1999 
reveal Axis I diagnoses of an anxiety disorder and alcohol 
dependence.  The examiner in July 1999 even made a note that 
the criteria for a diagnosis of PTSD had not been met.  

Dr. Jose A. Juarbe testified before an RO Hearing Officer in 
July 2000, that he had reviewed the veteran's claims folder, 
interviewed the veteran, and diagnosed PTSD given the 
veteran's symptoms and alleged stressor set forth in the July 
1999 VA examination report.  Dr. Juarbe opined that 
witnessing the death of a childhood friend would be an 
appropriate stressor upon which to render a diagnosis of 
PTSD.

Service connection for PTSD generally requires (1) medical 
evidence establishing a diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing 
evidence to the contrary and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service.  38 C.F.R. § 3.304(f) 
(2000).  Any current PTSD diagnosis should comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders, 1994 (DSM-IV), see 38 C.F.R. § 4.130, which 
reflects a subjective stressor standard.  See Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).  The criteria missing in the 
instant case are (1) a clear diagnosis of PTSD, as there are 
conflicting diagnoses of record, and (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred, as there is no evidence corroborating the veteran's 
assertions.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military 
combat citations or other official records.  If VA determines 
that the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records which corroborate the veteran's testimony or 
statements.  See Zarycki, 6 Vet. App. 98.  

The Board notes that during the pendency of this appeal, 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In light of the change in the law brought about by the VCAA, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Moreover, the Board finds that the following assistance must 
be rendered to comply with the VCAA.  The RO should make 
additional efforts to verify the veteran's claimed stressors, 
particularly the death of his friend.  If the RO is able to 
verify any claimed stressors, the veteran should be afforded 
a VA examination, to ascertain whether he currently has PTSD, 
based on verified stressors.
 
Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged inservice 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
including the death of his friend named 
either Pizarro or Rodriguez, such as the 
dates, locations, detailed descriptions 
of events, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.

2.  After completion of the foregoing, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement as requested above.  This 
summary and a copy of the veteran's DD 
214 and all associated service documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history for 
the unit the veteran was assigned to 
while in Korea.

3.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present as there 
are contradictory diagnoses of record.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed, and should include 
psychological testing with PTSD sub 
scales.  Regarding the claim for PTSD, 
the RO must provide the examiner the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should adjudicate the issue of service 
connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case and 
provide them an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence 

and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



